DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 11/05/2020 and preliminary amendment filed on 11/25/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 4, 16, 18 - 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 2021/0123798; hereinafter Wang).
Regarding claim 1, Wang discloses a network device comprising:
 a forwarding plane (paragraph [0018]; Wang discloses a data plane (or forwarding plane) ); and
an artificial intelligence(AI) circuit directly coupled to the forwarding plane and configured to process first data directly from the forwarding plane and using a first AI algorithm (paragraphs [0018], [0022], [0056]; Wang discloses that a control plane from a data plane (or forwarding plane) in traditional network elements (i.e., switches, routers, etc) where the control plane provides intelligent logic that controls how data traffic is managed and handled and the data plane is the forwarding plane that manages forwarding/manipulating/dropping/etc of network data traffic), wherein the first data comprises data about network packets (paragraphs [0020 - 0021], [0041], [0052]; Wang discloses that the algorithm generally includes the following steps, as listed below to complete sensor data delivery to CSDS across the packet/optical transport network).
Regarding claim 3, Wang discloses the network device of claim 1, wherein the forwarding plane is configured to pre-process the network packets to obtain the first data (paragraph [0018]; Wang discloses that a control plane from a data plane (or forwarding plane) in traditional network elements (i.e., switches, routers, etc) where the control plane provides intelligent logic that controls how data traffic is managed and handled).  
Regarding claim 4, Wang discloses the network device of claim 3, wherein the forwarding plane is further configured to further pre-process the network packets by parsing the network packets and/or by obtaining first statistical data of a flow to which the network packets belong (paragraph [0018], [0020], [0022]; Wang discloses that the data plane is the forwarding plane that manages forwarding/manipulating/dropping/etc of network data traffic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9 – 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2021/0123798; hereinafter Wang) in view of Jain et al (US 2020/0162337; hereinafter Jain).
Regarding claim 2, Wang discloses the network device of claim 1, further comprising a memory (paragraphs [0008], [0026]), wherein the memory comprises a first storage space (paragraphs [0009], [0027 – 0028]]), but fails to specifically disclose that the forwarding and the AI circuit are configured to share the first storage space, wherein the forwarding plane is configured to write the first data to the first storage space, and wherein the AI circuit is further configured to read the first data from the first storage space.
Jain, in an analogous art, discloses  that the forwarding and the AI circuit are configured to share the first storage space (paragraphs [0030], [0044], [0056]; Jain discloses a centralized fabric control and forwarding plane, via SDA, may support shared services and extranet as well as multiple site connectivity. SD-SAPs can leverage the centralized fabric control and forwarding plane to collect OAM data for sites across VNs (e.g., extranets) and multiple site network architectures), wherein the forwarding plane is configured to write the first data to the first storage space (paragraphs [0203 - 0204]), and wherein the AI circuit is further configured to read the first data from the first storage space (paragraphs [0203 - 0204]; Jain discloses that the processor 655 can communicate with a chipset 660 that can control input to and output from the processor 655. In this example, the chipset 660 can output information to an output device 665, such as a display, and can read and write information to storage device 670, which can include magnetic media, solid state media, and other suitable storage media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Wang by showing that the forwarding and the AI circuit are configured to share the first storage space, wherein the forwarding plane is configured to write the first data to the first storage space, and wherein the AI circuit is further configured to read the first data from the first storage space as evidenced by Jain for the purpose of continuously learning and updating workflows as new customer deployments progress and experience is accrued resolving issues, thereby improving the operation of an enterprise network.
Regarding claim 9, Wang and Jain disclose the network device of claim 1, further comprising a control plane, wherein the control plane is a central processing unit (CPU) (JAIN: paragraph [0123], [0199]), and wherein the AI circuit comprises a chip separate from the CPU (Jain: paragraphs [0203 - 0204]). Same motivation as in claim 2.
Regarding claim 10, Wang and Jain disclose the network device of claim 1, further comprising a control plane (Jain: paragraphs [0158 – 0160]), wherein the control plane and the AI circuit are integrated in a chip, wherein the chip is a processor, and wherein the AI circuit comprises a core or a .

Allowable Subject Matter
Claims 11 – 15 and 24 – 28 are allowed.
Claims 5 - 8 and 20 - 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 – 19 incorporate substantively all the limitations of claims 1 – 4 in method form rather than device form.  The reasons for rejecting claims 1 - 4 apply in claims 16 – 19.  Therefore, claims 16 – 19 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHAW et al (US 2018/0316615) discloses a method and apparatus for selecting processing paths in a converged network.
Biederman et al (10,362,149) discloses an intelligent packet aggregation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/              Primary Examiner, Art Unit 2457